EXHIBIT 10.1

 

NORTHWEST BIOTHERAPEUTICS, INC.

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
October 21, 2015 (the “Effective Date”), by and between Northwest
Biotherapeutics, Inc., a Delaware corporation (the “Company”) and Woodford
Investment Management LLP as agent for the CF Woodford Equity Income Fund and
other clients (the “Purchaser”).

 

Recitals

 

Whereas, the Company desires to issue and sell common stock of the Company on
the terms and conditions set forth herein (the “Common Stock”), and has
authorized such sale and issuance; and

 

Whereas, the Purchaser desires to purchase such Common Stock on the terms and
conditions set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Agreement To Sell And Purchase.

  

The Purchaser hereby agrees to purchase, and the Company hereby agrees to sell
and issue to the Purchaser, an aggregate total of Thirty Million Dollars
(US$30,000,000) of initially unregistered common stock of the Company (being
5,405,405 shares) (the “Shares”), at a purchase price per Share (the “Purchase
Price”) equal to Five Dollars and Fifty Cents ($5.50). The closing of the
purchase of Shares will take place as provided in Section 2 hereof. The Company
has authorized the sale and issuance of the Shares to the Purchaser, as set
forth in Section 3.

  

2. Closing, Delivery And Payment.

  

The Closing will take place on October 22, 2015, or on such other date as the
parties may mutually agree. At the Closing, the Company will deliver the
applicable Shares to the Purchaser against payment of the applicable purchase
price by wire transfer of immediately available funds to such account as may be
designated by the Company.

 

3. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to the Purchaser that as of the
Closing hereunder:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all necessary corporate
power and authority to (i) own, operate and occupy its properties and to carry
on its business as presently conducted and (ii) enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a Material Adverse Effect.

 

 

 



 

(b) All necessary corporate proceedings, votes, resolutions and approvals
relating to the issuance and sale of the Shares hereunder have been completed by
the Company. Upon execution, this Agreement will constitute a valid and legally
binding obligation of the Company, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

  

(c) The Shares purchased pursuant to this Agreement will be, upon payment by the
Purchaser in accordance with this Agreement, duly authorized, validly issued,
fully paid and non-assessable. In the event that the Company fails to obtain
approval by the U.S. SEC of a new shelf registration on Form S-3 in accordance
with this Agreement, the Shares will automatically become free trading six (6)
months after issuance pursuant to applicable U.S. securities laws (Rule 144).

  

4. Warranties of the Purchaser.

 

The Purchaser hereby warrants to the Company that as of the Closing hereunder:

 

(a) The Purchaser has full power and authority to enter into this Agreement. All
necessary corporate or other proceedings, votes, resolutions and approvals
relating to the purchase of the Shares hereunder have been completed by the
Purchaser. Upon execution, this Agreement will constitute a valid and legally
binding obligation of the Purchaser, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

(b) The Shares will be acquired for investment for the Purchaser’s own account
or for the account of funds under management, and not with a view to the resale
or distribution of any part thereof, and the Purchaser has no present intention
of selling, granting any participation in or otherwise distributing the same
except in compliance with applicable U.S. securities laws. The purchase of the
Shares hereunder complies with applicable UK laws.

  

(c) The Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.

  

(d) The Purchaser is an experienced investor in securities of companies in the
development stage, can bear the economic risk of its investment, including a
total loss, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares. The Purchaser has conducted its own due diligence review of the
Company and received copies or originals of all documents it has requested from
the Company.

 

 

 



 

5. Legends.

 

The parties understand and agree that the Shares will not be registered at the
time of issuance, but will be registered as promptly as practicable after the
Closing. Subject to the provisions of Section 6 hereof, until the Shares have
been registered, the certificates evidencing the Shares will bear the following
legend (or a substantially similar legend) and such other legends as may be
required by applicable laws of any state or foreign jurisdiction:

  

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

  

6. Registration.

 

6.1 Registration: The Company hereby agrees to file with the U.S. SEC, no later
than two weeks after the Second Closing, a registration on Form S-3 which will
include registration of the Shares issued pursuant to this Agreement (the
“Registration”). The Company further agrees to use commercially reasonable best
efforts to complete the Registration within sixty (60) days after the filing.
Notwithstanding the foregoing and the provisions of Section 5 hereof, if the
Company fails to complete the Registration as provided in this Section 6, the
Shares will automatically become free trading six (6) months after issuance if
the holder is not deemed to be an affiliate of the Company, or one (1) year
after issuance if the holder is deemed to be an affiliate of the Company,
pursuant to applicable U.S. securities laws (Rule 144).

 

6.2 Costs: The Company will bear all reasonable and customary expenses relating
to the preparation and filing of the Registration pursuant to Section 6.1
hereof. 

  

7. Miscellaneous

 

7.1 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of England and Wales, without regard to principles of
conflicts of law. The parties hereby agree that any legal action, suit or
proceeding arising out of or relating to this Agreement will be brought in
federal or state court located in London.

  

7.2 Entire Agreement; Amendments. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof. Except as otherwise expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated,
except by a written instrument signed by the Company and the Purchaser.

  

7.3 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to be effective upon delivery when delivered (a) personally; (b)
by email, provided a positive electronic delivery receipt is received and a copy
is mailed by overnight delivery service no later than the next business day
through a nationally recognized overnight delivery service; or (c) by overnight
delivery through a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications will be,

 



 

 

 

in the case of the Purchaser:

  

Woodford Investment Management LLP

9400 Garsington Rd.

Oxford,

OX4 2HN

United Kingdom

Attention:

and in the case of the Company:

 

Northwest Biotherapeutics

4800 Montgomery Lane

Suite 800

Bethesda, MD 20814

USA

Attention: Linda F. Powers

 

or at such other address and facsimile number as the receiving party will have
furnished to the sending party in writing.

 

7.4 Severability. The representations, warranties, covenants and agreements made
and incorporated by reference herein will survive any investigation made by or
on behalf of the Purchaser or the Company, and will survive for two years after
the Effective Date.

  

7.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof will inure to the benefit of, and be binding upon, the
respective successors, assigns, heirs, executors and administrators of the
parties hereto. The Purchaser may transfer or assign all or any portion of its
rights under this Agreement to any person or entity permitted under applicable
securities laws.

  

7.6 Interpretations. All pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or persons or entity or entities may require. All references to “$”
or dollars herein will be construed to refer to United States dollars. The
titles of the Sections and subsections of this Agreement are for convenience or
reference only and are not to be considered in construing this Agreement. All
references to “including” will be deemed to mean “including, without
limitation.”

 

7.7 Severability. In case any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

  

7.8 Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered will constitute a complete and original
instrument but all of which together will constitute one and the same agreement,
and it will not be necessary when making proof of this Agreement or any
counterpart thereof to account for any counterpart other than the counterpart of
the party against whom enforcement is sought.

 

[signatures on following page]

 

 

 

 

In Witness Whereof, the parties hereto have executed this Stock Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

 

 

COMPANY:

 

Northwest Biotherapeutics, Inc.

 

 

 

________________________

By: Linda F. Powers

Title: Chief Executive Officer

 

 

 

PURCHASER:

 

Woodford Investment Management LLP

As agent for the CF Woodford Equity Income Fund and other clients

 

 

_____________________

By:

Title:

 

 



 

 